UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7291



STEVEN LAMONT JOEL SCOTT,

                                              Plaintiff - Appellant,

          versus


DR. MOORE, Assistant Warden; DEBORAH G. WOOD-
SON, Sec/Supervisor; V. JONES; VIRGINIA B.
THEISEN; B. HARRIS; D. GRAHAM; ALTON BASKER-
VILLE; CAPTAIN ROWLETT; R. BEDWELL; SGT. COLE-
MAN; LIEUTENANT THOMAS; W. P. ROGERS; RONALD
J. ANGELONE,

                                             Defendants - Appellees,

          and


LORETTA K. KELLY, Warden; SERGEANT MILLING;
LIEUTENANT GREGORY; SGT. RICHARDSON; CAPTAIN
JONES; CAPTAIN ARTIS; MARK L. EARLEY, Attorney
General of Virginia,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-00-272-AM)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Steven Lamont Joel Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Steven Lamont Joel Scott appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint. We have reviewed the record and the district court’s opin-

ion and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court.* Scott v. Moore, No. CA-00-272-AM

(E.D. Va. filed July 31, 2000; entered Aug. 2, 2000).      We deny

Scott’s motion for general relief and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




     *
       To the extent that the district court held that Scott failed
to state a claim under the Americans with Disabilities Act (“ADA”),
42 U.S.C.A. §§ 12101 - 12213 (West 1995 & Supp. 2000), we affirm.
We do not express an opinion concerning the constitutionality of
the ADA as applied to state prisons.


                                2